United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2486
                                    ___________

Chris J. Jacobs, III,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Richard D. Sletten, Clerk of Court;    *
James Lackner, U.S. Atty.,             * [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                              Submitted: September 30, 2011
                                 Filed: October 7, 2011
                                  ___________

Before LOKEN, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Wisconsin inmate Chris Jacobs appeals the 28 U.S.C. § 1915(g) dismissal of
his civil action. Because it does not appear to us that Jacobs in fact has three strikes
for section 1915(g) purposes, we grant him leave to proceed on appeal in forma
pauperis. We conclude, however, that his complaint was subject to dismissal for
failure to state a claim. See Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949-50 (2009)
(complaint must allege specific plausible facts supporting claim and allowing
inference that defendant is liable). Accordingly, we affirm the judgment of dismissal
on that basis. See Ballinger v. Culotta, 322 F.3d 546, 548 (8th Cir. 2003) (appellate
court may affirm judgment on any ground supported by record).
                        ______________________________